PER CURIAM.
By interlocutory appeal, the appellant seeks review of a post-decretal order awarding split custody of minor children to the divorced parents. The father was awarded custody during the school term and the mother custody during the summer vacation period of each year.
The appellant’s main contention is that the chancellor erroneously changed the custody of the minor children without any evidence or finding of unfitness on the part of the mother.
We have carefully considered the appellant’s contention in the light of the record, appendices and oral argument, and conclude that the order appealed is without harmful or reversible error. We do not interpret the chancellor’s order as forever foreclosing the appellant’s right in the future, upon a proper showing, to seek the custody of her minor children.
Accordingly, the order appealed is affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.